Title: George Jefferson to Thomas Jefferson, 3 December 1811
From: Jefferson, George
To: Jefferson, Thomas


          
            
                  Dear Sir 
                  Richmond 3d Decr 1811
            
		  
		  
		  
		  
		  
		  
		   
		   
		   
		   I have long delayed saying any thing to you respecting the situation of Mr Mazzie’s property here, in the hope of being enabled to inform you of the receipt of the rent at the same time.—
		   
		  I have not received any however, since that which appeared in our acct which was rendered to the 30th of June 1810, except merely 20$ received of Mrs Taylor some time ago, & of that only $:2.79 will appear at your credit, as ⅌ memorandum at foot.—
		  
		  I did not wish to interfere with the Clerks ticket, as Mr McCraw had the direction of that business: he however refused to pay it, & as I thought it ought to be paid, I took it in on the sheriffs application to me.—
		   The City tax you will observe is enormous, which is owing to the paving of our Streets, now going on.—Mrs Taylor still owes 40$, which she promises to pay as soon as she can, but I doubt if that time will ever arrive.—
		  
		  The present tenant is a Mrs 
                  Whitlock Richardson, whose year expires the 6th of this month.—She gives the same rent of 120$ ⅌ annum, but there were some repairs required to the house & inclosure, without doing which I could not have gotten a tenant, & the whole would certainly have
		  gone to ruin.—I concluded it best therefore to allow those repairs to be made, & for the amount to be deducted
			 from
		  the rent.—I informed her some time ago that I should leave the Country about this time, and that I should wish to come to a settlement before my departure: on calling on her some days ago
			 however, she informed me that her Son who kept the acct was out of Town in ill health, & that she could not ascertain the amount.
            
		  
		  she promises shortly to settle with Mr Gibson, & I have no doubt she will do so, being a very respectable woman. She has taken the house for
		  another year, year, if a sale of it should not previously be directed: in that case, I have promised to give her 3 months notice, before she shall be compelled to leave it.—for the present year I fear there will
		  be but little coming from her.
            
		  
		  Your own lot I think I informed you I had allowed an old negro to put a  small house on—he was to remove it whenever called upon by us to do so.—The poor fellow was to inclose it 
                  the lot as soon as it was in his power, but he soon became entirely blind, & was removed to the Country. 
		   Mr Saml Paine has in some way become the owner of the house, & of course holds it on the same condition.
            As I shall certainly set off in a few days, I have concluded it will be best for me to write as things occur, and as I can snatch the time,  without regard to the post day. You may therefore perhaps receive several letters from me by the same mail.
            I am Dear Sir Your Very humble servtGeo. Jefferson
          
          
            
              
                recd of Mrs Taylor in part of Rent from the 21st of April to the 21st of Octr 1810
                
                
                $:20—
              
              
                deduct
              
              
                Clerks ticket in the suit Mazzie vs Taylor
                $:4.1
                }
              
              
                & City taxes on Mr M’s lots for 1811
                
                         13.20
                
                        –17.21
              
              
                bala to Mr J’s credit the 30th Novr 1811.
                
                
                
                         $:2.79
              
            
            
            
            
            
            
            
            
          
        